Citation Nr: 1530693	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claim resides with the Denver, Colorado VA RO.    

In September 2011 and July 2014, the Board remanded the Veteran's claim for additional development.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's currently diagnosed cervical spine disability is not causally or etiologically related to his military service.


CONCLUSION OF LAW

Criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board but he declined.

With regard to the claim being decided herein, the Board last remanded the claim to obtain records from the SSA and obtain an addendum VA opinion.  The agency of original jurisdiction (AOJ) obtained the SSA records and an addendum opinion was obtained.  The Veteran's representative did not assert in a May 2015 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claim.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal with regard to the claim on appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for a cervical spine disability in May 2006.  The claim was denied in a January 2007 rating decision and this appeal ensued.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran was seen for acute back strain/sprain of the right paraspinal muscles in July 1974.  In November 1974, he was noted to have been involved in a motor vehicle accident and reported lumbar and thoracic spine back pain.  X-rays of the thoracolumbar spine were normal.  He was assessed with muscle strain/sprain.  In July 1976, he reported that he "threw out" his back after lifting a heavy bag.  He was noted to have acute muscle spasms of the right paraspinal muscles of the lumbar spine extending into the thoracic spine.  Twice in April 1980, the Veteran reported back problems and was assessed with muscle strain and spasms of the thoracic and lumbar spine.  He reported back pain again in May 1980.  Several times in August 1980, the Veteran reported low back pain after lifting a box.  He was assessed with muscle strain.  X-rays of the lumbar spine were normal in August 1980.  He was assessed with chronic low back pain in September 1981.  In May 1983, he reported back pain on the right after lifting his son over his head.  He was again assessed with muscle strain.  At no time when the Veteran was treated for the thoracic and lumbar spine complaints did he seek treatment for the cervical spine nor was any diagnosis related to the cervical spine rendered during service.  Likewise, there were no complaints of "neck" problems recorded.  

A magnetic resonance imaging (MRI) of the cervical spine performed in April 2004 at Memorial Hospital reflects a diagnosis of mild disc degeneration and left uncinate process hypertrophy and mild left foraminal stenosis secondary to uncinate process hypertrophy at C4-5 and mild spondylosis with small central disc protrusion and subjacent thin spondylitic ridge at C6-7.

Private treatment reports from Peak Vista Community Health Centers reflect that the Veteran was seen for a report of neck pain in May 2005.  

Post service treatment reports from G. Gerig, M.Ed., PT, CHT, dated in January 2006 reflect that the Veteran was involved in a motor vehicle accident in 1985 and incurred a cervical injury among other things.  

At a December 2006 VA examination, the Veteran reported that he had experienced trouble with his neck and middle back since 1985 when he had a head-on collision while driving a truck.  No opinion as to the etiology of the cervical spine disability was provided at that time.  

VA treatment reports dated in August 2008 reflect a report of chronic neck pain.  

Private treatment reports from Peak Vista Community Health Centers dated in December 2009 reflect a diagnosis of degenerative joint disease of the neck.  No X-rays were included with the records.  

Records from the SSA reflect that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of chronic pulmonary insufficiency (COPD) since August 29, 2007.  The treatment records from the SSA include a January 2007 treatment report from Peak Vista Community Health Centers dated in September 2006 and note a diagnosis of degenerative joint disease of cervical spine.  No x-rays were included in the treatment reports.

In a January 2011 statement, the Veteran reported that while in service in 1977, he sustained an injury while moving a tool box and ripped the muscles from his neck to his back, following which he had experienced back pain all of his life.  It is noted to this end that the Veteran is service connected for a back disability.

At a July 2012 VA examination, the Veteran was assessed with cervical degenerative disc disease without radiculopathy as of 2012.  The examiner reviewed the claims file and conducted an interview and physical examination of the Veteran.  The Veteran reported the onset of neck pain after service following a 1985 motor vehicle accident when he had a whiplash injury.  A magnetic resonance imaging (MRI) of the cervical spine performed in 2004 found degenerative joint disease.  X-rays performed at the VA examination revealed degenerative disc disease at C6-7.  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the events during his military service.  The examiner's rationale was that the Veteran clearly and candidly reported that the onset of his neck symptoms were all after service following a head-on collision/motor vehicle accident.  

In September 2014, an addendum opinion was obtained from the July 2012 VA examiner.  The examiner once again reviewed the claims file and the Veteran's relevant medical history.  She noted that during her interview of the Veteran in 2012, the Veteran was clear that his onset of neck pain followed a motor vehicle accident in 1985, two years after service and an MRI of the cervical spine found degenerative disc disease in 2004, nineteen years later.  The examiner once again opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the preponderance of the evidence supports the onset of the Veteran's chronic neck disease after his 1985 head-on motor vehicle accident.  She noted that the Veteran separated from service in 1983.  She reported that the Veteran's injury to his neck after service required three years of traction indicating the severity of the injury and making it likely to have progressed to the current chronic cervical spine degenerative disc disease without radiculopathy.  The examiner indicated that the Veteran reported to her that his neck started to hurt after service after a 1985 motor vehicle accident which was a contradiction from his statement that he had "muscle ripped from his neck to his back."  She reported that the Veteran's STRs did not note any neck complaint or injury and referenced only back complaints and injury and the examiner did not find any doctor's statement indicating that the Veteran's muscles were "ripped from his neck to his back."  The examiner acknowledged that the Veteran had lumbar and thoracic spine complaints and muscle strain after injury in service but no neck complaints or disease of the cervical spine.  She indicated that the Veteran was in receipt of service connection for a thoracic spine disability and explained that lay people often confuse upper back muscles with their neck. 

In this case, service connection for a cervical spine disability is not warranted.   Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his cervical spine or degenerative joint/disc disease of the cervical spine in service or continuous symptoms since service. 

The service treatment records do not show complaints, findings, or a diagnosis of cervical spine problems during service.  There were no diagnoses of a cervical spine disability or arthritis of the cervical spine in service or within the one year following service.  The first post service complaints of any problem with the cervical spine did not occur until 1985, when the Veteran was involved in a motor vehicle accident.  Although no records of that accident were associated with the claims file, various post service treatment records reflect evidence that the Veteran was involved in a motor vehicle accident in 1985 and began to have trouble with his neck after that incident.  For example, the post service treatment reports from G. Gerig, M.Ed., PT, CHT, dated in January 2006 reflect that the Veteran was involved in a motor vehicle accident in 1985 with a cervical injury among other things.
  
Moreover, contemporaneous evidence, such as the 2006 and 2012 VA examinations, noted that the onset of cervical spine pain was in approximately 1985 in conjunction with a motor vehicle accident.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, an MRI of the cervical spine did not show degenerative changes until 2004, more than twenty years after the Veteran left service.  

While the Veteran's statements have generally attempted to link his current cervical spine problems to an injury to the back in service, the contemporaneous evidence in the service treatment records do not show complaints of, or a diagnosis of, a cervical spine disability.  In addition, the evidence includes the December 2006 and July 2012 VA examination reports in which the Veteran specifically reported trouble with his neck beginning in 1985 following a motor vehicle accident.  The July 2012 VA examiner at the time of that examination and in a September 2014 addendum opinion thoroughly reviewed the record and statements of the Veteran and concluded that the Veteran did not have symptoms/signs of cervical spine problems in service, with the examiner providing specific detail as to why the Veteran did not have cervical spine manifestations in service or within the one year period following service.  She also noted that lay persons often confuse the muscles of the neck with the upper back/thoracic spine.  Therefore, the weight of the evidence does not demonstrate chronic symptoms of a cervical spine disability during service.

The Board finds that the Veteran did not have continuous symptoms of a cervical spine disability since service.  The first post-service medical evidence of a cervical spine disability was not shown until 1985 (more than a year after separation) when he was involved in a motor vehicle accident.  The Board finds that the Veteran's reports of cervical spine problems following a motor vehicle accident at a VA examination as early as December 2006 and in private treatment records dated in January 2006 is also highly probative.

The Veteran has through the course of his appeal voiced some assertions that his cervical spine problems may be related to his in-service low back and thoracic spine injuries, but he has not described experiencing cervical spine problems during service, or for a number of years after service.

As such, the evidence simply does not show chronic cervical spine symptoms in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed cervical spine disability.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his current cervical spine disability is related to his period of service, including an injury to his back, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of degenerative joint disease in the cervical spine was based on the interpretation of an MRI.  With regard to a cervical spine disorder other than degenerative disc/joint disease, the Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the cervical spine disorder is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the cervical spine disability.  

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current cervical spine disability is related to his period of service.   Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain VA opinions to investigate the nature of the Veteran's current cervical spine disability and the relationship, if any, to his period of service.  The VA examiner's opinions specifically found that the Veteran's current cervical spine disability is unrelated to his period of service.  The examiner provided specific detail in support of the opinions, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, her opinion has not been questioned or undermined by any other medical opinion.  Thus, the Board finds the opinions to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the Veteran's cervical spine disability developed in service or in the one year period following service, or that it has been continuous since service.  Moreover, the evidence is against a finding that the degenerative joint/disc disease is related to service on a direct basis. 

As it relates to the statements from the Veteran asserting a nexus between his cervical spine disability and his service, the Board again acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

A VA examiner following a review of the claims folder, which included the Veteran's statements, and a comprehensive examination of the Veteran, concluded that it was less likely than not that his current cervical spine disability was  related to his military service.  The examiner provided detailed rationale for her opinions, and her opinions have not been questioned by any medical evidence of record.  The opinions are therefore found to be highly probative and entitled to great weight.

The weight of the evidence is against a finding that the Veteran's cervical spine disability was the result of his service, and the Veteran's claim is denied.


ORDER

Service connection for a cervical spine disability is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


